August 29, 2008


Mr. Thomas B. Alleman
Winstead Sechrest & Minick, P.C.
1201 Elm Street, Suite 5400
Dallas, TX 75270
Mr. Gene F. Creely II
Cozen O'Connor
1221 McKinney, Suite 2900
Houston, TX 77010

RE:   Case Number:  07-0639
      Court of Appeals Number:
      Trial Court Number:  06-10727

Style:      DON'S BUILDING SUPPLY, INC.
      v.
      ONEBEACON INSURANCE COMPANY, AS ASSIGNEE OF POTOMAC INSURANCE COMPANY
      OF ILLINOIS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles F. Fulbruge   |
|   |III, Clerk                |
|   |Mr. Paul E. Ridley        |
|   |Mr. Don Martinson         |